Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01-31-2022 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments on page 8-9 are convincing. Each of the independent claims have been newly amended claims to further require that the monomer be adsorbed throughout the entirety of the pores and that they would be polymerized in the entirety of the pores.  Applicant’s disclosure states that conventional i-CVD cannot do this [0048], but they specially modified their process to do so.  In the context of all the other steps, including adjusting the flux of the monomer during the process in order to create a constant thickness of monomer at the substrate surface, the closest prior art of record is Cho (US 20180277362), but, as shown in figure 2, it specifically teaches that its process does not polymerize the monomer in the entirety of the pores, instead monomer is only polymerized on the surface and in the pores very near the surface, and it explicitly teaches that it does not want to polymerize the monomer in the entirety of the pores, because it wants to minimize the change to the dielectric properties of the material [0012]. Since this is now required by the claims, the prior art of record does not fairly teach or suggest all of the steps of the independent claims 1, 15, 29, and 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712